            Case 6:20-cv-00366-ADA Document 36 Filed 09/06/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


    INFOGATION CORPORATION,

                  Plaintiff,
                                                       Civil Action No. 6:20-cv-0366-ADA
           v.
                                                       JURY TRIAL DEMANDED
    GOOGLE LLC,

                  Defendant.


                                  SCHEDULING ORDER

       Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court ORDERS that the following

schedule will govern deadlines up to and including the trial of these matters:

    Deadline                    Item

    Friday, August 21, 2020     Plaintiff serves preliminary1 infringement contentions in the
                                form of a chart setting forth where in the accused product(s)
                                each element of the asserted claim(s) are found. Plaintiff shall
                                also identify the earliest priority date (i.e. the earliest date of
                                invention) for each asserted claim and produce: (1) all
                                documents evidencing conception and reduction to practice for
                                each claimed invention, and (2) a copy of the file history for
                                each patent in suit.

    Friday, September 11,       Deadline for Motions to Transfer
    2020

    Wednesday, November 18,     Defendant serves preliminary invalidity contentions in the form
    2020                        of (1) a chart setting forth where in the prior art references each
                                element of the asserted claim(s) are found, (2) an identification
                                of any limitations the Defendant contends are indefinite or lack

1
    The parties may amend preliminary infringement contentions and preliminary invalidity
    contentions without leave of court so long as counsel certifies that it undertook reasonable
    efforts to prepare its preliminary contentions and the amendment is based on material iden-
    tified after those preliminary contentions were served, and should do so seasonably upon
    identifying any such material. Any amendment to add patent claims requires leave of court
    so that the Court can address any scheduling issues.


                                                  1
            Case 6:20-cv-00366-ADA Document 36 Filed 09/06/20 Page 2 of 3




                                written description under section 112, and (3) an identification
                                of any claims the Defendant contends are directed to ineligible
                                subject matter under section 101. Defendant shall also produce
                                (1) all prior art referenced in the invalidity contentions, (2)
                                technical documents, including software where applicable,
                                sufficient to show the operation of the accused product(s), and
                                (3) summary, annual sales information for the accused
                                product(s) for the two years preceding the filing of the
                                Complaint, unless the parties agree to some other timeframe.

    Wednesday, December 2,      Parties exchange claim terms for construction.
    2021

    Wednesday, December 16,     Parties exchange proposed claim constructions.
    2020

    Wednesday, December 23,     Parties disclose extrinsic evidence. The parties shall disclose
    2020                        any extrinsic evidence, including the identity of any expert
                                witness they may rely upon with respect to claim construction or
                                indefiniteness. With respect to any expert identified, the parties
                                shall also provide a summary of the witness's expected
                                testimony including the opinions to be expressed and a general
                                description of the basis and reasons therefore. A failure to
                                summarize the potential expert testimony in a good faith,
                                informative fashion may result in the exclusion of the proffered
                                testimony. With respect to items of extrinsic evidence, the
                                parties shall identify each such item by production number or
                                produce a copy of any such item if not previously produced.

    Wednesday, December 30,     Deadline to meet and confer to narrow terms in dispute and
    2020                        exchange revised list of terms/constructions.

    Wednesday, January 13,      Parties file Opening claim construction briefs, including any
    2021                        arguments that any claim terms are indefinite.

    Wednesday, February 3,      Parties file Responsive claim construction briefs.
    2021

    Wednesday, February 17,     Parties file Reply claim construction briefs.
    2021

    Friday, February 19, 2021   Parties submit Joint Claim Construction Statement. In addition
                                to filing, the parties shall jointly submit, via USB drive, Box
                                (not another cloud storage),2 or email to the law clerk, pdf
                                versions of all as-filed briefing and exhibits. Each party shall

2
    To the extent a party wishes to use cloud storage, the parties should contact the law clerk to
    request a Box link so that the party can directly upload the file to the Court’s Box account.


                                                 2
       Case 6:20-cv-00366-ADA Document 36 Filed 09/06/20 Page 3 of 3




                         deliver to Chambers paper copies of its Opening, Response , and
                         Reply Markman Briefs, omitting attachments. Absent agreement
                         of the parties, the Plaintiff shall be responsible for the timely
                         submission of this and other Joint filings.

Friday, March 12, 2021   Markman Hearing at 9:00 a.m. CST/CDT




                         September 6
     SIGNED this day of _________________________,    20
                                                   20____.




                               _______________________________________
                               ALAN D ALBRIGHT
                               UNITED STATES DISTRICT JUDGE




                                          3
